Exhibit 32.1 CERTIFICATE PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report (the “Report”) on the Form 10-Q of Eaglecrest Resources, Inc. (the “Company”) for the six months ended July 31, 2010, as filed with the Securities and Exchange Commission on the date hereof, I, Crystal Coranes, Chief Executive Officer and Director, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: 1. The Quarterly Report fully complies with the requirements of Section 13 (a) or 15 (d) of the Securities and Exchange Act of 1934, as amended; and 2. The information contained in this Quarterly Report fairly presents, in all material respects, the financial condition and results of operation of the Company. Date: September 9, 2010 CRYSTAL CORANES Crystal Coranes Chief Executive Officer and Director -1-
